Review of a determination of the Commissioner of Motor Yehicles under article 78 of the Civil Practice Act which revoked the motor vehicle operator’s license of petitioner. Determination annulled on the law and facts. Hill, P. J., Heffernan, Brewster and Deyo, JJ., concur; Russell, J., dissents, in the following memorandum: I dissent, on the ground that the operators of the two cars were approaching an intersection at a rate of speed on a wet pavement that revealed a lack of mutual forbearance. (Ward v. Clark, 232 N. Y. 195, 198.) Considering all the particular circumstances as shown by the evidence it may be reasonably concluded that the manner in which the petitioner was operating his car constituted reckless driving and plainly showed a reckless disregard of the consequences and indifference to the rights of others. (Matter of Cohn v. Fletcher, 272 App. Div. 1080, affd. 297 N. Y. 851; People v. Grogan, 260 N. Y. 138, 144.) [See post, p. 1076.]